Citation Nr: 0624968	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  98-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as bipolar disorder, depression, anxiety, 
and post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his service.

2.  The veteran's alleged stressors with respect to post-
traumatic stress disorder are not supported by credible 
evidence.

3.  The veteran's psychiatric disorder was first manifested 
many years after service and has not been medically related 
to his service. 

CONCLUSION OF LAW

The veteran's psychiatric disorder, variously diagnosed as 
bipolar disorder, depression, anxiety, and PTSD, was not 
incurred or aggravated in his active duty service, nor may it 
be presumed to have been so.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, in correspondence dated in December 
2004, the Appeals Management Center (AMC) satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).  Specifically, the AMC 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In response to this 
request, the veteran submitted further evidence in December 
2004.  Although this notice was delivered after the initial 
denial of the claim, the AMC subsequently readjudicated the 
claim based on all the evidence in February 2006, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical and personnel records have been associated with the 
claims file.  Research requests were made to, and answered 
by, the appropriate facilities in order to verify the 
veteran's allegations.  All identified and available 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim.

Service Connection

The veteran seeks service connection for a psychiatric 
disorder that he contends is the result of his service in the 
Navy.  He primarily alleges that it stems from when he was in 
"solitarily confinement" in the brig for roughly two 
months, where he was subjected to ridicule and threats from 
those service members guarding him.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The specific psychiatric disorder at issue is somewhat 
unclear.  VA examinations in April 1995, November 1997, and 
January 2006, as well as corresponding treatment records, 
show diagnoses of bipolar disorder, depression, and anxiety.  
A June 1997 letter documents a diagnosis of post-traumatic 
stress disorder (PTSD).  The RO has consistently adjudicated 
the claim as encompassing each of these disorders; therefore, 
the Board will address each as a current disability.  As VA 
regulations contain special provisions regarding establishing 
service connection for PTSD, that will be discussed 
separately below.  

With respect to non-PTSD mental disorders, the three general 
elements of service connection described above must be met.  
Specifically, there must be evidence of an in-service 
occurrence of the disease.  In this case, service medical 
records are negative for treatment of symptoms, or a 
diagnosis, of a mental disorder.  The veteran's October 1975 
separation examination evaluated his psychiatric state as 
normal.  Because there is no documented instance of treatment 
in service, service connection cannot be established for a 
non-PTSD mental disorder.

The veteran maintains that service connection for PTSD is 
warranted and alleges specific stressors in that vein.  VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Where, however, the veteran did not engage in combat with the 
enemy and was not a POW, as is the case here, the veteran's 
lay statements, by themselves, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The veteran does not dispute that he did not have combat 
service.  Instead, he submitted several stressors for 
verification.  First, he maintains that he was solitarily 
confined for a two month period "in the brig" aboard the 
USS Seattle and was subject to threats and harassments by 
Navy personnel assigned to "do double watches" over him.   
See veteran's statement, dated and received in September 
1998; see also Decision Review Officer Hearing Transcript, 
December 1999.  The veteran's service personnel records do 
not confirm that the veteran was ever held on criminal 
charges in a jail-type setting as he describes.  While he did 
receive a summary court martial in September 1975 for an 
unauthorized absence which resulted in restriction to the 
confines of the ship, and received other non-judicial 
punishments, to include correctional custody for 30 days, the 
evidence does not support a finding that he was imprisoned as 
he describes.  This stressor is therefore not corroborated by 
independent evidence.

In response to a request for additional information, the 
veteran submitted a statement entitled "Stressors" in 
December 2004, in which he listed several incidents.  In 
addition to the event detailed above, he stated that while 
loading weapons under the cover of darkness, and in 
torrential rainfall, he fell ill with bronchial pneumonia.  
He also wrote that he was incorrectly charged with having an 
unauthorized absence when he received dental care in 
Guantanamo Bay, Cuba, on orders from ship doctors.   He 
further indicated that he witnessed a sailor (who he named) 
fall into a cargo hold in a forklift, almost losing his life.  
He reported a "fire in storage area aboard ship."  He 
reported cleaning tanks without proper safety equipment and 
having to breathe in fumes.  He concluded by indicating that 
he was forced to leave service based on failure to adhere to 
military regulations, robbing him of his inherent human 
rights and denying him access to counsel.

While service medical records confirm treatment for 
bronchitis and sinus congestion in March 1975 and 
pharyngitits in June 1975, there is no documentation of 
pneumonia, nor any psychiatric symptoms noted in connection 
with these diagnoses.  Nor are they mentioned in connection 
with the June 1997 diagnosis of PTSD of record.  Thus, 
although the evidence demonstrates treatment for a bronchial 
disorder, it does not link the "stressor" to the 
development of PTSD.  This is not sufficient to establish 
service connection under VA regulations.

Regarding being falsely accused of an unauthorized absence 
(UA), personnel records confirm citations for UA in April 
1975 and July 1975.  Dental records verify that he received 
treatment throughout his service, at the Norfolk Naval Ship 
Yard and at the Naval Weapons Station in Yorktown, Virginia.  
They also document treatment aboard the USS Guadalcanal (LPH-
7) in May 1975.  None of the treatments corresponds with a 
citation for UA.  Thus, this "stressor" is not confirmed.

In April 2004, the Appeals Management Center (AMC) requested 
that the Center for Unit Records Research (now Joint Services 
Records Research Center) verify the veteran's alleged 
stressors involving a named sailor falling through a cargo 
hold and a fire in the storage area.  CURR replied that 
neither event was confirmed by deck logs of the USS Seattle.  
Nor was the Naval Casualty Assistance Office in Millington, 
Tennessee able to locate documentation regarding the named 
service member in the cargo hold.  These stressors being 
unverified, there can be no diagnosis of PTSD accepted for VA 
purposes on those bases.

Regarding the veteran's allegations concerning cleaning tanks 
without proper safety equipment and being "robbed of 
inherent human rights," these stressors are wholly 
unverifiable.  No military record would exist that would 
serve to independently verify such happenings.  They, 
therefore, cannot be deemed verified stressors for the 
purpose of establishing a diagnosis.

The Board does not dispute that the veteran has apparently 
been diagnosed with  PTSD, given the June 1997 letter.  
However, under the governing regulations, a lone diagnosis is 
not enough to establish VA benefits.  It must be based on 
substantiated events when the veteran is not a combat 
veteran.  Because this veteran's diagnosis appears to be 
based on unverified events, service connection cannot be 
granted for that disability.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability;  
therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted. 


ORDER

Service connection for a psychiatric disorder, to include 
bipolar disorder, depression, anxiety, and PTSD, is denied.


____________________________________________
J. E. Day 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


